        Case: 3:19-cv-00938-wmc Document #: 10 Filed: 08/10/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN


ARY JONES,
                                Petitioner,                                     ORDER

        v.                                                                      19-cv-938-wmc

TROY ENGER, Chief, Region 1 Office,
Wisconsin Dept. of Corrections,
Division of Community Corrections 1,

                                Respondent.

_________________________________________________________________________________

        In this habeas corpus proceeding under 28 U.S.C. § 2254, petitioner Ary Jones

challenges the lawfulness of his parole revocation in Dane County Case No. 02-CF-3006.

After screening the petition on June 3, 2020, this court entered an order directing

petitioner to submit more information in support of his petition. Dkt. 8. Petitioner’s

deadline for doing so was June 26, but he still has not responded to that order. 2 In the

meantime, he was released from custody.

        Petitioner’s release raises the question whether his petition is moot because it no

longer presents an actual case or controversy under Article III of the Constitution. See

Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990) (under Article III, federal courts

do not decide questions that cannot affect the rights of the litigants before them). When



        1
         After petitioner filed his petition, he was released on extended supervision. I have amended the
caption to reflect petitioner’s current custodian.

        2
          According to the docket sheet, petitioner called the Clerk of Court’s office on July 16, 2020,
and reported that he needed more time to comply with the June 3 order. Although he was directed to
put his request in writing, he has failed to do so.

                                                       1
       Case: 3:19-cv-00938-wmc Document #: 10 Filed: 08/10/20 Page 2 of 3



a habeas petitioner challenges his conviction, the Supreme Court has found the case-or-

controversy requirement is met notwithstanding the petitioner’s release from confinement,

reasoning that it is an “obvious fact of life that most criminal convictions do in fact entail

adverse collateral legal consequences” sufficient to demonstrate concrete injury. Sibron v.

New York, 392 U.S. 40, 55 (1968). However, the Court has not extended this presumption

to the area of parole revocation. Spencer v. Kemna, 523 U.S. 1, 14 (1998); Lane v. Williams,

455 U.S. 624, 632-33 (1982). In the parole revocation context, the prisoner’s release from

custody renders his case moot unless he can show that a writ of habeas corpus would still

provide him some genuine benefit. Spencer, 523 U.S. at 7 (“Once the convict’s sentence

has expired ... some concrete and continuing injury other than the now-ended incarceration

or parole—some ‘collateral consequence’ of the conviction—must exist to if the suit is to

be maintained.”); Lane, 455 U.S. at 624-25 (petitioners’ claims for habeas relief moot

because parole terms that they had challenged had expired).

       Accordingly, this case must be dismissed unless petitioner can show that he will

suffer some “concrete and continuing injury” attributable to his parole revocation.

Petitioner has until August 31, 2020, in which to make this showing. If he fails to meet

this deadline or make this showing, then the presiding judge will dismiss his case as moot.

Petitioner need not comply with this court’s June 3, 2020 order.




                                                  2
       Case: 3:19-cv-00938-wmc Document #: 10 Filed: 08/10/20 Page 3 of 3



                                           ORDER

       IT IS ORDERED that petitioner has until August 31, 2020, to present facts showing

why the instant petition for a writ of habeas corpus should not be dismissed as moot.

       If petitioner fails to make such a showing, or if he fails to file a response within this

deadline, then the presiding judge will enter an order dismissing the petition with prejudice.




       Entered this 10th day of August, 2020.

                                                   BY THE COURT:

                                                   /s/
                                                   _______________________
                                                   STEPHEN L. CROCKER
                                                   Magistrate Judge




                                                  3
